EXHIBIT “B”

Case 1:19-cv-00410-UA-JEP Document 15-2 Filed 12/20/19 Pane 1 o0f6

 
STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
DISTRICT COURT DIVISION
COUNTY OF GUILFORD No, 18 CVD 4641

 

FIRST TECHNOLOGY FEDERAL
CREDIT UNION,
Plaintiff/Counterclaim Defendant, CLASS ACTION

v. JURY TRIAL DEMANDED

RONNIE LEE SANDERS,

Defendant/Counterclaimant.

 

DEFENDANT/COUNTERCLAIMANT RONNIE LEE SANDERS’
AFFIDAVIT IN OPPOSITION TO MOTION TO DISMISS OR,
ALTERNATIVELY, MOTION TO STAY PENDING ARBITRATION
STATE OF NORTH CAROLINA )
COUNTY OF FORSYTH

Defendant/Counterclaimant RONNIE LEE SANDERS, first being duly
sworn, deposes and says:

1. Lam the Defendant/Counterclaimant in the above-captioned action,
and I am therefore fully knowledgeable of the facts and circumstances concerning
this case.

2. Iam making this affidavit in opposition of to the Motion by First

Technology Federal Credit Union (“First Tech”) to either dismiss my counterclaim

or stay the Court’s consideration of my counterclaim while it 1s sent to arbitration,

Case 1:19-cv-0N0410-UA-JEP Document 15-2 Filed 12/20/19 Pane 2? of 6

 
3. This court case concerns my purchase of a 2016 Nissan Murano from
Vann York Chevrolet, Inc. “Vann York”) on June 19, 2017.

4, The main point I want to make in this affidavit is that I gave the
Murano back, after I discovered that it did not have all of the features that Vann
York promised it would have. My lawyer tells me that, in legal terms, this is called
“revoking acceptance.”

5. Actually, this story really begins two weeks before I purchased the
Murano, when I purchased a 2011 Ford Edge from the same dealership, Vann York.

6. I started having problems with the Edge’s transmission and power
system as soon as I drove it off the lot.

7. Specifically, when I tried to shift the transmission, the whole vehicle
started to jerk. Also, the power windows and the power sunroof did not work, and
the rear backup camera did not work properly.

8. While I did test drive the Edge before 1 signed the papers, I believe
that Vann York intentionally hid the problems with the transmission and the power
system. Before the test drive began, a Vann York employee had already pulled the
Edge out of its parking spot and pointed it toward the road. Also, the Vann York
employee had put the air conditioning on full-blast, so I never thought to roll down
the windows.

9, I called Vann York several times to complain about the problems.
Vann York told me they would fix the Edge, but kept on putting me off, saying that

the parts hadn’t come in yet.

Case 1:19-cv-00410-UA-JEP Document 15-2 Filed 12/20/19 Pane 30f6

 
10. Finally, about two weeks after I bought it, I took the Edge to Vann
York. When I got there, Vann York told me that they hadn’t even ordered parts for
the Edge. Instead, Vann York said they would take the Edge back and sell me a
different vehicle, which turned out to be the Murano.

11. Vann York led me to believe that it would be canceling the Edge
purchase, and selling me a Murano instead.

12. I did not test-drive the Murano, but Vann York promised me that it
had no mechanical problems, and that it was fully loaded.

13. It wasn’t until much later that I realized that what Vann York did was
to treat the Ford Edge as a trade-in. Instead of canceling the sale of the Edge, Vann
York added all the negative equity from the loan on the Edge into another loan for
the Murano (this was the loan that was later given to First Tech).

14, As soon as got into the Murano to drive it home, I knew that Vann
York had tricked me a second time, because the Murano had the exact same
problems with the transmission and the power system, and it was not fully loaded.

15. That same day I made a phone call to Vann York to tell them I did not
want the Murano because it did not match up with what Vann York agreed to sell
me. Vann York refused to take it back.

16.  Talso called First Tech that day, telling them not to send any money to
Vann York, because they had misled me about the car and I was going to cancel my

purchase.

Case 1:19-cv-00410-UA-JEP Document 15-2 Filed 12/20/19 Pane 4of6

 
17. Over the next several days, I called First Tech several times, and each
time, I told the First Tech employee I talked to about the problems with the
Murano, that I was going to cancel my purchase and take back the Murano, and
that First Tech should not send any money to Vann York.

18. Vann York ignored my complaints. The First Tech employees were
courteous, but they never acknowledged that I had a right to cancel the purchase, or
gave me instructions on how to do that.

19. Eventually, I took the Murano back to Vann York and left it in the
parking lot.

20. During a telephone call, I told a First Tech employee that I had left the
Murano at Vann York —in fact, that is how First Tech knew where the Murano was
so they could take possession of it.

91. The bottom line is that the only reason I took the Murano in the first
place is because Vann York told me that it had no problems and it was fully loaded.
Once I got into the Murano, I knew that Vann York had misled me. I immediately
told Vann York and First Tech that I was giving the Murano back and canceling my
purchase. I took the Murano back to the place where I had purchased it, and I told
Vann York and First Tech where I left it.

29. There is no contract between me and Vann York or between me and

First Tech.

Case 1:19-cv-00410-UA-JEP Document 15-2 Filed 12/20/19 Pane 5of6

 
23. For these reasons, I respectfully ask the Court to deny First Tech's

Kee

Ronnie Lee Sanders

motion.

l
Subscribed before me on the ¢ 7t
of _AJovemba ary

| her avedh

Winn ¢. MeTlerm
/ ones Public, Forsy Hy Co, VG

My commission expires “Jam 4 peoee

day

 

Case 1:19-cv-0N0410-UA-JEP Document 15-2 Filed 12/20/19 Pane 6of6

 
